OPINION
WOODLEY, Presiding Judge.
Petitioner was convicted of the offense of robbery by assault and his punishment was assessed at 15 years in the penitentiary. The appeal from such conviction is before this court in our Cause No. 43,332, 460 S. W.2d 928.
In this habeas corpus proceeding petitioner’s contention was that he was illegally confined and should be discharged from such illegal confinement upon his personal recognizance during the pendency of his appeal because he was unable to make bond, and the sentencing judge had admonished him that it was not the court’s policy to credit defendants with time spent in confinement while their cases were on appeal. This appeal is from the order of the trial judge entered after hearing denying relief.
Appellant has filed motion to dismiss the appeal in view of the holding in Robinson v. Beto, 5 Cir., 426 F.2d 797, which makes credit for jail time pending appeal mandatory. See also Ex parte Griffith, Tex.Cr.App., 457 S.W.2d 60.
The motion is granted and the appeal is dismissed.